Opinion by
Lawrence, J.
The uncontradicted evidence showed that the sewing sets in question are similar in all material respects to those the subject of Levin Bros. v. United States (11 Cust. Ct. 74, C. D. 797), which record was incorporated herein. Following the cited decision the contents of the sewing sets were held classifiable as separate and distinct entities and therefore- dutiable as follows: (1) The needles to be entitled to free entry under the provision in paragraph 1724 for “Needles, hand sewing or darning”; (2) the thimbles at 40 percent under paragraph 339 as household utensils; (3) the thread at the rate of one-half of 1 cent per hundred yards but not less than 20 nor more than 35 percent ad valorem under paragraph 902 as cotton sewing thread; and (4) the containers, which are the usual containers of such merchandise, at the value thereof to be prorated among the individual values of each item in the sewing sets. The protest was sustained to this extent.